Exhibit 10.33

 

Execution Copy

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”), dated as of February 26, 2004, is made by
Coast Hotels and Casinos Indiana, LLC, an Indiana limited liability company
(“Grantor”), in favor of Bank of America, N.A., as Administrative Agent under
the Credit Agreement hereafter referred to (in such capacity, “Administrative
Agent”), and in favor of each of the Lenders therein named (collectively
referred to herein as “Secured Party”), with reference to the following facts:

 

RECITALS

 

A. Coast Hotels and Casinos, Inc., a Nevada corporation (“Borrower”), the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and the Administrative Agent have heretofore entered
into an Amended and Restated Credit Agreement dated as of September 26, 2003 (as
such agreement may from time to time be amended, extended, renewed, supplemented
or otherwise modified, the “Credit Agreement”). Pursuant to the Credit
Agreement, the Lenders have agreed to extend certain credit facilities to
Borrower.

 

B. Grantor has issued a Guaranty of even date herewith with respect to the
obligations of Borrower under the Credit Agreement (as at any time amended,
extended, renewed, supplemented or otherwise modified, the “Guaranty”)

 

C. The Credit Agreement provides, as a condition of the continuing availability
of such credit facilities to Borrower, that Grantor shall enter into this
Agreement to secure its obligations under the Guaranty and shall grant security
interests to Secured Party as herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby is acknowledged, Grantor hereby represents,
warrants, covenants, agrees, assigns and grants as follows:

 

1. Definitions. This Agreement is one of the Subsidiary Security Agreements
referred to in the Credit Agreement. This Agreement is one of the “Loan
Documents” referred to in the Credit Agreement. Terms defined in the Credit
Agreement and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Credit Agreement. Terms defined in the California
Uniform Commercial Code, as amended from time to time and not otherwise defined
in this Agreement or in the Credit Agreement shall have the meanings defined for
those terms in the California Uniform Commercial Code. As used in this
Agreement, the following terms shall have the meanings respectively set forth
after each:

 

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.



--------------------------------------------------------------------------------

“Collateral” means and includes all present and future right, title and interest
of Grantor in or to any Property or assets whatsoever, and all rights and powers
of Grantor to transfer any interest in or to any Property or assets whatsoever,
including, without limitation, any and all of the following Property:

 

(a) All present and future accounts, accounts receivable, agreements, contracts,
leases, contract rights, rights to payment, instruments, documents, chattel
paper, security agreements, guaranties, letters of credit, letter of credit
rights, undertakings, surety bonds, insurance policies (whether or not required
by the terms of the Loan Documents), notes and drafts, and all forms of
obligations owing to Grantor or in which Grantor may have any interest, however
created or arising and whether or not earned by performance;

 

(b) All present and future general intangibles, all contractual rights under the
limited liability company agreement of Coast Hotels and Casinos Indiana, LLC, if
any, all tax refunds of every kind and nature to which Grantor now or hereafter
may become entitled, however arising, all other refunds, and all deposits,
reserves, loans, royalties, cost savings, deferred payments, goodwill, choses in
action, liquidated damages, rights to indemnification, trade secrets, computer
programs, software, customer lists, trademarks, trade names, patents, licenses
(except for gaming licenses and liquor licenses, which are not transferable),
copyrights, technology, processes, proprietary information and insurance
proceeds of which Grantor is a beneficiary;

 

(c) Whether characterized as accounts, general intangibles or otherwise, all
rents (including, without limitation, prepaid rents, fixed, additional and
contingent rents), issues, profits, receipts, earnings, revenue, income,
security deposits, occupancy charges, hotel room charges, cabana charges, casino
revenues, show ticket revenues, food and beverage revenues, room service
revenues, merchandise sales revenues, parking, maintenance, common area, tax,
insurance, utility and service charges and contributions, green fees, cart
rental fees, instruction fees, membership charges, restaurant, snack bar and pro
shop revenues;

 

(d) All present and future deposit accounts of Grantor, including, without
limitation, any demand, time, savings, passbook or like account maintained by
Grantor with any bank, savings and loan association, credit union or like
organization, and all money, Cash and Cash Equivalents of Grantor, whether or
not deposited in any such deposit account;

 

(e) All present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, all electronically
recorded data relating to Grantor or the business thereof, all receptacles and
containers for such records, and all files and correspondence;

 

(f) All present and future goods, including, without limitation, all consumer
goods, farm products, inventory, equipment, gaming devices and associated
equipment (including, without limitation, gaming devices and associated
equipment), machinery, tools, molds, dies, furniture, furnishings, fixtures,
trade fixtures, motor vehicles and all other goods used in connection with or in
the conduct of Grantor’s business;

 

2



--------------------------------------------------------------------------------

(f) All present and future inventory and merchandise, including, without
limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;

 

(g) All present and future stocks, bonds, debentures, securities, subscription
rights, options, warrants, puts, calls, certificates, partnership interests,
limited liability company interests, joint venture interests, investment
property, Investments (including all Investments in Coast Hotels and Casinos
Indiana, LLC) and/or brokerage accounts and all rights, preferences, privileges,
dividends, distributions, redemption payments, or liquidation payments with
respect thereto and all investments in Coast Hotels and Casinos Indiana, LLC;

 

(h) All present and future accessions, appurtenances, components, repairs,
repair parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;

 

(i) All other tangible and intangible Property of Grantor;

 

(j) All rights, remedies, powers and/or privileges of Grantor with respect to
any of the foregoing; and

 

(k) Any and all proceeds and products of any of the foregoing, including,
without limitation, all money, accounts, general intangibles, deposit accounts,
documents, instruments, chattel paper, goods, insurance proceeds, and any other
tangible or intangible property received upon the sale or disposition of any of
the foregoing;

 

provided that the term “Collateral”, as used in this Agreement, shall not
include (i) Real Property or any interest therein, (ii) any capital stock or
other equity interests in any gaming licensees, (iii) any aircraft owned by
Grantor on the Closing Date, (iv) any agreement with a third party that,
pursuant to its terms, prohibits the grant of a lien on such agreement; provided
that Grantor shall use its best efforts to obtain such third party’s consent to
assignment of all material agreements; or (v) any Property the purchase of which
was financed by a purchase money security interest, including any Capital Lease
Obligation, permitted under Section 7.9 or 7.10 of the Credit Agreement.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Grantor to Secured Party arising under the Guaranty, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including Obligations of performance as well as
Obligations of payment, and including interest that accrues after the
commencement of any bankruptcy or insolvency proceeding by or against Grantor.

 

2. Further Assurances. At any time and from time to time at the request of
Secured Party, Grantor shall execute and deliver to Secured Party all such
financing statements and other instruments and documents in form and substance
satisfactory to Secured Party as shall be necessary or desirable to fully
perfect, when filed and/or recorded, Secured Party’s security interests granted
pursuant to Section 3 of this Agreement. It is hereby acknowledged and agreed

 

3



--------------------------------------------------------------------------------

that, notwithstanding anything contained herein or in any other Collateral
Document, Grantor shall not be required under any circumstance to take any
further action to perfect any interest granted to Secured Party in any cage
cash, deposit accounts, markers, instruments or other cash items which are used
in connection with the casino operations of Grantor. At any time and from time
to time, Secured Party shall be entitled to, and Grantor authorizes Secured
Party to, file and/or record any or all such financing statements, continuations
thereof and amendments thereto (including financing statements containing a
broader description of Collateral than the description set forth herein)
instruments and documents held by it, and any or all such further financing
statements, documents and instruments, and to take all such other actions, as
Secured Party may deem appropriate to perfect and to maintain perfected the
security interests granted in Section 3 of this Agreement. Before and after the
occurrence of any Event of Default, at Secured Party’s request, Grantor shall
execute all such further financing statements, instruments and documents, and
shall do all such further acts and things, as may be deemed necessary or
desirable by Secured Party to create and perfect, and to continue and preserve,
a security interest in the Collateral in favor of Secured Party, or the priority
thereof. With respect to any Collateral consisting of instruments, documents,
certificates of title or the like, as to which Secured Party’s security interest
need be perfected by, or the priority thereof need be assured by, possession of
such Collateral, Grantor will upon demand of Secured Party deliver possession of
same in pledge to Secured Party. With respect to any Collateral consisting of
securities, instruments, partnership or joint venture interests or the like,
Grantor hereby consents and agrees that the issuers of, or obligors on, any such
Collateral, or any registrar or transfer agent or trustee for any such
Collateral, shall be entitled to accept the provisions of this Agreement as
conclusive evidence of the right of Secured Party to effect any transfer or
exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantor or any other Person to such issuers or such obligors
or to any such registrar or transfer agent or trustee.

 

3. Security Agreement. For valuable consideration, Grantor hereby assigns and
pledges to Secured Party, and grants to the Administrative Agent, for the
benefit of Secured Party a security interest in, all presently existing and
hereafter acquired Collateral, as security for the timely payment and
performance of the Secured Obligations, and each of them. This Agreement is a
continuing and irrevocable agreement and all the rights, powers, privileges and
remedies hereunder shall apply to any and all Secured Obligations, including
those arising under successive transactions which shall either continue the
Secured Obligations, increase or decrease them, or from time to time create new
Secured Obligations after all or any prior Secured Obligations have been
satisfied, and notwithstanding the bankruptcy of Grantor or any other Person or
any other event or proceeding affecting any Person.

 

4. Grantor’s Representations, Warranties and Agreements. Except as otherwise
disclosed to Secured Party in writing concurrently herewith, Grantor represents,
warrants and agrees that: (a) Grantor will pay all taxes, charges, Liens and
assessments against the portion of the Collateral owned by it, in accordance
with Section 6.03 of the Credit Agreement, and upon its failure to pay or
contest such taxes, charges, Liens and assessments, Secured Party at its option
may pay any of them, and Secured Party shall be the sole judge of the legality
or validity thereof and the amount necessary to discharge the same; (b) the
Collateral will not be used for any unlawful purpose or in material violation of
any Law, regulation or ordinance, nor used in any way that will void or impair
any insurance required to be carried in connection therewith; (c)

 

4



--------------------------------------------------------------------------------

Grantor will, to the extent consistent with good business practice, keep the
portion of the Collateral owned by it in reasonably good repair, working order
and condition, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto and, as appropriate
and applicable, will otherwise deal with such portion of the Collateral in all
such ways as are considered good practice by owners of like Property; (d)
Grantor will take all reasonable steps to preserve and protect the Collateral;
(e) Grantor will maintain, with responsible insurance companies, insurance
covering the Collateral against such insurable losses as is required by the
Credit Agreement and as is consistent with sound business practice, and will
cause Secured Party to be designated as an additional insured and loss payee
with respect to all insurance (whether or not required by the Credit Agreement),
will obtain the written agreement of the insurers that such insurance shall not
be canceled, terminated or materially modified to the detriment of Secured Party
without at least 30 days prior written notice to Secured Party, and will furnish
copies of such insurance policies or certificates to Secured Party promptly upon
request therefor; (f) Grantor will promptly notify Secured Party in writing in
the event of any substantial or material damage to the Collateral from any
source whatsoever; (g) Grantor’s legal name (as set forth in its constituent
documents filed with the appropriate governmental official or agency) is as set
forth in the opening paragraph hereof; (h) the jurisdiction of organization of
Grantor is the state of Indiana, and the organizational number of Grantor is set
forth on the signature page of this Agreement; (i) the chief place of business
and chief executive office of Grantor are located at its address set forth on
the signature page hereof; (j) Grantor will not locate or relocate any item of
Collateral into any jurisdiction in which an additional financing statement
would be required to be filed to maintain Secured Party’s perfected security
interest in such Collateral; (k) Grantor will not change its name, the location
of its chief place of business and chief executive office or its corporate
structure (including without limitation, its jurisdiction of organization)
unless Secured Party has been given at least 30 days prior written notice
thereof and Grantor has executed and delivered to Secured Party such financing
statements and other instruments required or appropriate to continue the
perfection of Secured Party’s security interest, and (l) the ownership interests
in Coast Hotels and Casinos Indiana, LLC will not be certificated and will not
be subject to Article 8 of the Uniform Commercial Code as enacted in any
jurisdiction.

 

5. Secured Party’s Rights Regarding Collateral. If an Event of Default has
occurred and remains continuing, then at any time without notice or demand and
at the sole expense of Grantor (or if no Event of Default is continuing, at
Secured Party’s sole expense and upon reasonable advance notice and at any time
during regular business hours and as often as reasonably requested (but not so
as to materially interfere with the business of Grantor or any of its
Subsidiaries)), Secured Party may, subject to the compliance with applicable
Gaming Laws, to the extent it may be necessary or desirable to protect the
security hereunder, but Secured Party shall not be obligated to: (a) enter upon
any premises on which Collateral is situated and examine the same or (b) perform
any obligation of Grantor under this Agreement or any obligation of any other
Person under the Loan Documents. Subject to compliance with applicable Gaming
Laws, at any time and from time to time, at the expense of Grantor, Secured
Party may, to the extent it may be necessary or desirable to protect the
security hereunder, but Secured Party shall not be obligated to: (i) while an
Event of Default is continuing, notify obligors on the Collateral that the
Collateral has been assigned to Secured Party; (ii) while an Event of Default is
continuing, at any time and from time to time request from obligors on the
Collateral, in the name of Grantor or in the name of Secured Party, information
concerning the

 

5



--------------------------------------------------------------------------------

Collateral and the amounts owing thereon; and (iii) while an Event of Default is
continuing, cause the Collateral to be registered in the name of Secured Party,
as legal owner. Grantor shall at any time at Secured Party’s request mark the
Collateral and/or Grantor’s ledger cards, books of account and other records
relating to the Collateral with appropriate notations satisfactory to Secured
Party disclosing that they are subject to Secured Party’s security interest.
Secured Party shall be under no duty or obligation whatsoever to take any action
to protect or preserve the Collateral or any rights of Grantor therein, or to
make collections or enforce payment thereon, or to participate in any
foreclosure or other proceeding in connection therewith.

 

6. Collections on the Collateral. Except as otherwise provided in any Loan
Document, Grantor shall have the right to use and to continue to make
collections on and receive dividends and other proceeds of all of the Collateral
in the ordinary course of business so long as no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, at the option of Secured Party (exercisable upon written
notice thereof to Grantor; provided, that neither the Administrative Agent nor
the Lenders shall incur any liability for any failure to provide such notice),
Grantor’s right to make collections on and receive dividends and other proceeds
of the Collateral and to use or dispose of such collections and proceeds shall
terminate, and any and all dividends, proceeds and collections, including all
partial or total prepayments, then held or thereafter received on or on account
of the Collateral will be held or received by Grantor in trust for Secured Party
and immediately delivered in kind to Secured Party. Any remittance received by
Grantor from any Person shall be presumed to relate to the Collateral and to be
subject to Secured Party’s security interests. Upon the occurrence and during
the continuance of an Event of Default, Secured Party shall have the right at
all times to receive, receipt for, endorse, assign, deposit and deliver, in the
name of Secured Party or in the name of Grantor, any and all checks, notes,
drafts and other instruments for the payment of money constituting proceeds of
or otherwise relating to the Collateral; and Grantor hereby authorizes Secured
Party to affix, by facsimile signature or otherwise, the general or special
endorsement of it, in such manner as Secured Party shall deem advisable, to any
such instrument in the event the same has been delivered to or obtained by
Secured Party without appropriate endorsement, and Secured Party and any
collecting bank are hereby authorized to consider such endorsement to be a
sufficient, valid and effective endorsement by Grantor, to the same extent as
though it were manually executed by the duly authorized officer of Grantor,
regardless of by whom or under what circumstances or by what authority such
facsimile signature or other endorsement actually is affixed, without duty of
inquiry or responsibility as to such matters, and Grantor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.

 

7. Possession of Collateral by Secured Party. Any or all of the Collateral
delivered to Secured Party consisting of Cash shall be held in an
interest-bearing account and, when an Event of Default exists, Secured Party
may, in its discretion (upon written notice thereof to Grantor; provided, that
neither the Administrative Agent nor the Lenders shall incur any liability for
any failure to provide such notice), apply any such interest to payment of the
Secured Obligations. Nothing herein shall obligate Secured Party to invest any
Collateral or obtain any particular return thereon. Subject to compliance with
applicable Gaming Laws, upon the occurrence and during the continuance of an
Event of Default, whenever any of the Collateral is in Secured Party’s
possession, custody or control, Secured Party may use, operate and consume

 

6



--------------------------------------------------------------------------------

the Collateral, whether for the purpose of preserving and/or protecting the
Collateral or for the purpose of performing any of Grantor’s obligations with
respect thereto. Secured Party may at any time deliver or redeliver the
Collateral or any part thereof to Grantor, and the receipt of any of the same by
Grantor shall be complete and full acquittance for the Collateral so delivered,
and Secured Party thereafter shall be discharged from any liability or
responsibility therefor. So long as Secured Party exercises reasonable care with
respect to any Collateral in its possession, custody or control, Secured Party
shall have no liability for any loss of or damage to such Collateral, and in no
event shall Secured Party have liability for any diminution in value of
Collateral occasioned by economic or market conditions or events. Secured Party
shall be deemed to have exercised reasonable care within the meaning of the
preceding sentence if the Collateral in the possession, custody or control of
Secured Party is accorded treatment substantially equal to that which Secured
Party accords its own property, it being understood that Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any Person with respect to any Collateral.

 

8. Events of Default. There shall be an Event of Default hereunder upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement.

 

9. Rights Upon Event of Default. Subject to compliance with applicable Gaming
Laws, upon the occurrence and during the continuance of an Event of Default,
Secured Party shall have, in any jurisdiction where enforcement hereof is
sought, in addition to all other rights and remedies that Secured Party may have
under applicable Law or in equity or under this Agreement (including, without
limitation, all rights set forth in Section 6 hereof) or under any other Loan
Document, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction, and, in addition, the following
rights and remedies, all of which may be exercised with or without notice to
Grantor and without affecting the Obligations of Grantor hereunder or under any
other Loan Document, or the enforceability of the Liens and security interests
created hereby: (a) to foreclose the Liens and security interests created
hereunder or under any other agreement relating to any Collateral by any
available judicial procedure or without judicial process; (b) to enter any
premises where any Collateral may be located for the purpose of securing,
protecting, inventorying, appraising, inspecting, repairing, preserving,
storing, preparing, processing, taking possession of or removing the same; (c)
to sell, assign, lease or otherwise dispose of any Collateral or any part
thereof, either at public or private sale or at any broker’s board, in lot or in
bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Secured Party; (d) to
notify obligors on the Collateral that the Collateral has been assigned to
Secured Party and that all payments thereon are to be made directly and
exclusively to Secured Party; (e) to collect by legal proceedings or otherwise
all dividends, distributions, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral; (f) to cause the Collateral to be
registered in the name of Secured Party, as legal owner; (g) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Secured Party may deposit or surrender control of the Collateral
and/or accept other Property in exchange for the Collateral; (h) to settle,
compromise or release, on terms acceptable to Secured Party, in whole or in
part, any amounts owing on the Collateral and/or any disputes with respect
thereto; (i) to extend the time of

 

7



--------------------------------------------------------------------------------

payment, make allowances and adjustments and issue credits in connection with
the Collateral in the name of Secured Party or in the name of Grantor; (j) to
enforce payment and prosecute any action or proceeding with respect to any or
all of the Collateral and take or bring, in the name of Secured Party or in the
name of Grantor, any and all steps, actions, suits or proceedings deemed by
Secured Party necessary or desirable to effect collection of or to realize upon
the Collateral, including any judicial or nonjudicial foreclosure thereof or
thereon, and Grantor specifically consents to any nonjudicial foreclosure of any
or all of the Collateral or any other action taken by Secured Party which may
release any obligor from personal liability on any of the Collateral, and
Grantor waives any right not expressly provided for in this Agreement to receive
notice of any public or private judicial or nonjudicial sale or foreclosure of
any security or any of the Collateral; and any money or other property received
by Secured Party in exchange for or on account of the Collateral, whether
representing collections or proceeds of Collateral, and whether resulting from
voluntary payments or foreclosure proceedings or other legal action taken by
Secured Party or Grantor may be applied by Secured Party without notice to
Grantor to the Secured Obligations in such order and manner as Secured Party in
its sole discretion shall determine; (k) to insure, process and preserve the
Collateral; (l) to exercise all rights, remedies, powers or privileges provided
under any of the Loan Documents; (m) to remove, from any premises where the same
may be located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral, and Secured Party may, at the cost and expense of Grantor, use such
of its supplies, equipment, facilities and space at its places of business as
may be necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the portion of the
Collateral owned by Grantor or to properly administer and control the handling
of collections and realizations thereon, and Secured Party shall be deemed to
have a rent-free tenancy of premises of Grantor for such purposes and for such
periods of time as reasonably required by Secured Party; and (n) to exercise all
other rights, powers, privileges and remedies of an owner of the Collateral; all
at Secured Party’s sole option and as Secured Party in its sole discretion may
deem advisable. Grantor will, at Secured Party’s request, assemble the
Collateral and make it available to Secured Party at places which Secured Party
may designate, whether at the premises of Grantor or elsewhere, and will make
available to Secured Party, free of cost, all premises, equipment and facilities
of Grantor for the purpose of Secured Party’s taking possession of the
Collateral or storing same or removing or putting the Collateral in salable form
or selling or disposing of same.

 

Upon the occurrence and during the continuance of an Event of Default, Secured
Party also shall have the right, without notice or demand, either in person, by
agent or by a receiver to be appointed by a court (and Grantor hereby expressly
consents upon the occurrence and during the continuance of an Event of Default
to the appointment of such a receiver), and without regard to the adequacy of
any security for the Secured Obligations, to take possession of the Collateral
or any part thereof and to collect and receive the rents, issues, profits,
income and proceeds thereof. Taking possession of the Collateral shall not cure
or waive any Event of Default or notice thereof or invalidate any act done
pursuant to such notice. The rights, remedies and powers of any receiver
appointed by a court shall be as ordered by said court.

 

Any public or private sale or other disposition of the Collateral may be held at
any office of Secured Party, or at Grantor’s places of business, or at any other
place permitted by applicable Law, and without the necessity of the Collateral’s
being within the view of prospective

 

8



--------------------------------------------------------------------------------

purchasers. Secured Party may also request, in connection therewith, the Indiana
Gaming Commission to petition a District Court of the State of Indiana for the
appointment of a supervisor to conduct the normal gaming activities on the
premises following the appointment of a receiver. Secured Party may direct the
order and manner of sale of the Collateral, or portions thereof, as it in its
sole and absolute discretion may determine, and Grantor expressly waives any
right to direct the order and manner of sale of any Collateral. Secured Party or
any Person on Secured Party’s behalf may bid and purchase at any such sale or
other disposition. The net cash proceeds resulting from the collection,
liquidation, sale, lease or other disposition of the Collateral shall be
applied, first, to the reasonable costs and expenses (including reasonable
attorneys’ fees) of retaking, holding, storing, processing and preparing for
sale or lease, selling, leasing, collecting and liquidating the Collateral, and
the like; and then to the satisfaction of the Secured Obligations, with
application as to any particular Secured Obligations to be in the order set
forth in the Credit Agreement or other Loan Documents. Grantor and any other
Person then obligated therefor shall pay to Secured Party on demand any
deficiency with regard thereto which may remain after such sale, disposition,
collection or liquidation of the Collateral. Any surplus held by the Security
Party and remaining after payment in full of all the Secured Obligations shall
immediately be reassigned and redelivered to Grantor, or to the person or
persons otherwise legally entitled thereto.

 

Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, Secured Party will send or
otherwise make available to Grantor reasonable notice of the time and place of
any public sale thereof or of the time on or after which any private sale
thereof is to be made. The requirement of sending reasonable notice conclusively
shall be met if such notice is mailed, first class mail, postage prepaid, to
Grantor at its address set forth in the Credit Agreement, or delivered or
otherwise sent to Grantor, at least ten (10) days before the date of the sale.
Grantor expressly waives any right to receive notice of any public or private
sale of any Collateral or other security for the Secured Obligations except as
expressly provided for in this paragraph. Secured Party (i) may dispose of the
Collateral in its then present condition or following such preparation and
processing as Secured Party deems commercially reasonable, (ii) shall have no
duty to prepare or process the Collateral prior to sale, (iii) may disclaim
warranties of title, possession, quiet enjoyment and the like, and (iv) may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and none of the foregoing actions shall be
deemed to adversely affect the commercial reasonableness of the disposition of
the Collateral.

 

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933, as
amended, or other applicable Laws, Secured Party may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as provided in the Uniform Commercial Code
of California. Without limiting the foregoing, Secured Party may (i) approach
and negotiate with a limited number of potential purchasers, and (ii) restrict
the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing such Collateral for their own account for investment
and not with a view to the distribution or resale thereof. In the event that any
such Collateral is sold at private sale, Grantor agrees that if such Collateral
is sold for a price which Secured Party in good faith believes to be reasonable
under the circumstances then existing, then (a) the sale shall be not be deemed
to be commercially unreasonable by reason of

 

9



--------------------------------------------------------------------------------

price, (b) Grantor shall not be entitled to a credit against the Secured
Obligations in an amount in excess of the purchase price, and (c) Secured Party
shall not incur any liability or responsibility to Grantor in connection
therewith, notwithstanding the possibility that a substantially higher price
might have been realized at a public sale. Grantor recognizes that a ready
market may not exist for such Collateral if it is not regularly traded on a
recognized securities exchange, and that a sale by Secured Party of any such
Collateral for an amount substantially less than a pro rata share of the fair
market value of the issuer’s assets minus liabilities may be commercially
reasonable in view of the difficulties that may be encountered in attempting to
sell a large amount of such Collateral or Collateral that is privately traded.

 

Upon consummation of any sale of Collateral hereunder, Secured Party shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of
Grantor or any other Person, and Grantor hereby waives (to the extent permitted
by applicable Laws) all rights of redemption, stay and appraisal which it now
has or may at any time in the future have under any rule of Law or statute now
existing or hereafter enacted. If the sale of all or any part of the Collateral
is made on credit or for future delivery, Secured Party shall not be required to
apply any portion of the sale price to the Secured Obligations until such amount
actually is received by Secured Party, and any Collateral so sold may be
retained by Secured Party until the sale price is paid in full by the purchaser
or purchasers thereof. Secured Party shall not incur any liability in case any
such purchaser or purchasers shall fail to pay for the Collateral so sold, and,
in case of any such failure, the Collateral may be sold again.

 

10. Voting Rights; Dividends; etc. With respect to any Collateral consisting of
securities, partnership interests, limited liability company interests, joint
venture interests, Investments or the like (referred to collectively and
individually in this Section 10 and in Section 11 as the “Investment
Collateral”), so long as no Event of Default occurs and remains continuing:

 

10.1 Voting Rights. Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Investment Collateral, or any part
thereof, for any purpose not inconsistent with the terms of this Agreement, the
Credit Agreement, or the other Loan Documents; provided, however, that Grantor
shall not exercise, or shall refrain from exercising, any such right if it would
result in a Default.

 

10.2 Dividend and Distribution Rights. Except as otherwise provided in any Loan
Document, Grantor shall be entitled to receive and to retain and use any and all
dividends or distributions paid in respect of the Investment Collateral;
provided, however, that any and all such dividends or distributions received in
the form of capital stock, certificated securities, warrants, options or rights
to acquire capital stock or certificated securities forthwith shall be, and the
certificates representing such capital stock or certificated securities, if any,
forthwith shall be delivered to Secured Party to hold as pledged Collateral and
shall, if received by Grantor, be received in trust for the benefit of Secured
Party, be segregated from the other Property of Grantor, and forthwith be
delivered to Secured Party as pledged Collateral in the same form as so received
(with any necessary endorsements).

 

10



--------------------------------------------------------------------------------

11. Rights During Event of Default. With respect to any Investment Collateral,
so long as an Event of Default has occurred and is continuing:

 

11.1 Voting, Dividend, and Distribution Rights. At the option of Secured Party
(exercisable upon written notice thereof to Grantor; provided, that neither the
Administrative Agent nor the Lenders shall incur any liability for any failure
to provide such notice), all rights of Grantor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 10.1 above, and to receive the dividends and distributions which it
would otherwise be authorized to receive and retain pursuant to Section 10.2
above, shall cease, and all such rights thereupon shall become vested in Secured
Party which thereupon shall have the sole right to exercise such voting and
other consensual rights and to receive and to hold as pledged Collateral such
dividends and distributions.

 

11.2 Dividends and Distributions Held in Trust. All dividends and other
distributions which are received by Grantor contrary to the provisions of this
Agreement shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of Grantor, and forthwith shall be paid over to
Secured Party as pledged Collateral in the same form as so received (with any
necessary endorsements).

 

11.3 Irrevocable Proxy. Grantor does hereby revoke all previous proxies with
regard to the Investment Collateral and appoints Secured Party as its
proxyholder, with power when an Event of Default exists to attend and vote at
any and all meetings of the shareholders or other equity holders of the Persons
that issued the Investment Collateral and any adjournments thereof, held on or
after the date of the giving of this proxy and prior to the termination of this
proxy, and to execute any and all written consents of shareholders or equity
holders of such Persons executed on or after the date of the giving of this
proxy and prior to the termination of this proxy, with the same effect as if
Grantor had personally attended the meetings or had personally voted its shares
or other interests or had personally signed the written consents; provided,
however, that the proxyholder shall have rights hereunder only upon the
occurrence and during the continuance of an Event of Default. Grantor hereby
authorizes Secured Party to substitute another Person as the proxyholder and,
upon the occurrence and during the continuance of any Event of Default, hereby
authorizes the proxyholder to file this proxy and any substitution instrument
with the secretary or other appropriate official of the appropriate Person. This
proxy is coupled with an interest and is irrevocable until such time as all
Secured Obligations have been paid and performed in full.

 

12. Attorney-in-Fact. Grantor hereby irrevocably nominates and appoints Secured
Party as its attorney-in-fact for the following purposes: (a) upon the
occurrence and during the continuance of an Event of Default, to preserve,
process, develop, maintain and protect the Collateral; (b) upon the occurrence
and during the continuance of an Event of Default, to do any and every act which
Grantor is obligated to do under this Agreement, at the expense of Grantor and
without any obligation to do so; (c) to prepare, sign, file and/or record, for
Grantor, in the name of Grantor, any financing statement, application for
registration, or like paper, and to take any other action deemed by Secured
Party necessary or desirable in order to perfect or maintain perfected the
security interests granted hereby; and (d) upon the occurrence and during the
continuance of an Event of Default, to execute any and all papers and
instruments and do all

 

11



--------------------------------------------------------------------------------

other things necessary or desirable to preserve and protect the Collateral and
to protect Secured Party’s security interests therein; provided, however, that
Secured Party shall be under no obligation whatsoever to take any of the
foregoing actions, and, absent bad faith or actual malice, Secured Party shall
have no liability or responsibility for any act taken or omission with respect
thereto.

 

13. Waiver of Defenses. Grantor waives the benefit of any and all defenses and
discharges available to a guarantor, surety, indorser or accommodation party,
dependent on its character as such. Without limiting the generality of the
foregoing, Grantor (in such capacity) waives presentment, demand for payment,
and notice of nonpayment or protest of any note or any other instrument
evidencing any of the Secured Obligations; and Grantor agrees that its liability
hereunder and the security interest hereby created shall not be affected or
impaired in any way by any of the following acts and things (which Secured Party
may do from time to time without notice to Grantor): (a) by any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification, or other
disposition of any of the Secured Obligations or any evidence thereof or any
collateral therefor, (b) by any acceptance or release of collateral for or
guarantors of any of the Secured Obligations, (c) by any failure, neglect or
omission to realize upon or protect any of the Secured Obligations, or to
obtain, perfect, enforce or realize upon any collateral therefor, or to exercise
any Lien upon or right of appropriation of any moneys, credits or property
toward the liquidation of any of the Secured Obligations, or (d) by any
application of payments or credits upon any of the Obligations. Secured Party
shall not be required, before exercising its rights under this Agreement, to
first resort for payment of any of the Secured Obligations to Borrower or any
other Persons, its or their properties or estates, or any collateral, property,
Liens or other rights or remedies whatsoever. Grantor agrees not to exercise any
right of contribution, recourse, subrogation or reimbursement available to
Grantor against Borrower or any other Person or property, unless and until all
Secured Obligations and all other debts, liabilities and obligations owed by
Borrower and Grantor to Secured Party have been paid and discharged. Grantor
expects to derive benefits from the transactions resulting in the creation of
the Secured Obligations. Secured Party may rely conclusively on the continuing
warranty, hereby made, that Grantor continues to be benefitted by Lenders’
extension of credit accommodations to Borrower and Secured Party shall have no
duty to inquire into or confirm the receipt of any such benefits, and this
Agreement shall be effective and enforceable by Secured Party without regard to
the receipt, nature or value of any such benefits.

 

14. Costs and Expenses. Grantor agrees to pay to Secured Party all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Secured Party in the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Secured Party
in exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to Secured Party by Grantor, immediately
upon demand, together with interest from the date which is two Business Days
following such demand thereon at the Base Rate or, if applicable, the Default
Rate provided for under the Credit Agreement.

 

12



--------------------------------------------------------------------------------

15. Statute of Limitations and Other Laws. Until the Secured Obligations shall
have been paid and performed in full, the power of sale and all other rights,
privileges, powers and remedies granted to Secured Party hereunder shall
continue to exist and may be exercised by Secured Party at any time and from
time to time irrespective of the fact that any of the Secured Obligations may
have become barred by any statute of limitations. Grantor expressly waives the
benefit of any and all statutes of limitation, and any and all Laws providing
for exemption of property from execution or for valuation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Law.

 

16. Other Agreements. Nothing herein shall in any way modify or limit the effect
of terms or conditions set forth in any other security or other agreement
executed by Grantor or in connection with the Secured Obligations, but each and
every term and condition hereof shall be in addition thereto. All provisions
contained in the Credit Agreement or any other Loan Document that apply to Loan
Documents generally are fully applicable to this Agreement and are incorporated
herein by this reference.

 

17. Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor for
liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Administrative Agent or any Lender, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment or any
part thereof is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

18. Release of Grantor. This Agreement and all Secured Obligations of Grantor
hereunder shall be released when all Secured Obligations have been paid in full
in cash or otherwise performed in full and when no portion of the Commitment
remains outstanding. Upon such release of Grantor’s Secured Obligations
hereunder, Secured Party shall return and reassign any pledged Collateral to
Grantor, or to the Person or Persons legally entitled thereto, and shall
endorse, execute, deliver, record and file all instruments and documents, and do
all other acts and things, reasonably required for the return of the Collateral
to Grantor, or to the Person or Persons legally entitled thereto, and to
evidence or document the release of Secured Party’s interests arising under this
Agreement, all as reasonably requested by, and at the sole expense of, Grantor.
Secured Party shall take all action as reasonably required to evidence or
document the release of Secured Party’s interests to any Collateral which
Grantor sells, transfers or otherwise disposes of as permitted under the terms
of the Credit Agreement, at the sole expense of Grantor.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same agreement.

 

13



--------------------------------------------------------------------------------

20. Additional Powers and Authorization. The Administrative Agent has been
appointed as the Administrative Agent hereunder pursuant to the Credit Agreement
and shall be entitled to the benefits of the Credit Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may employ agents, trustees, or attorneys-in-fact and may
vest any of them with any Property (including, without limitation, any
Collateral pledged hereunder), title, right or power deemed necessary for the
purposes of such appointment.

 

21. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY OR OF THE UNITED
STATES FOR THE CENTRALDISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. GRANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. GRANTOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

22. WAIVER OF JURY TRIAL. GRANTOR AND SECURED PARTY EXPRESSLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. GRANTOR AND SECURED PARTY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY

 

14



--------------------------------------------------------------------------------

COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

[Remainder of page intentionally left blank.]

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.

 

“Grantor”

COAST HOTELS AND CASINO INDIANA, INC.,

an Indiana limited liability company

By:   Coast Hotels and Casinos, Inc., its Sole Member

By:

 

/s/    Gage Parrish        

--------------------------------------------------------------------------------

   

Gage Parrish, Vice President, Chief Financial

Officer and Assistant Secretary of Coast Hotels

and Casinos, Inc.

 

 

ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:

“Secured Party”

BANK OF AMERICA, N.A.,

as Administrative Agent, and

for and on behalf of the Lenders

By:

 

/s/    Janice Hammond        

--------------------------------------------------------------------------------

     

 

S-1